Motion Granted and Order filed July 16, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00111-CR
                                ____________

                   LEIROI MICKELE DANIELS, Appellant

                                       V.

                         THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1399598


                                    ORDER

      Appellant is represented by retained counsel, Heather Lytle. Appellant’s
brief was originally due April 24, 2015. No brief has been filed. On July 3, 2015,
counsel filed a motion for extension of time until August 3, 2015, to file
appellant’s brief. Because we conclude counsel alleged exceptional circumstances,
the motion is granted.
      Accordingly, we order Heather Lytle to file a brief with the clerk of this
court on or before August 3, 2015. No further extensions will be entertained absent
exceptional circumstances.



                                 PER CURIAM



Panel consists of Christopher, Brown and Wise